Citation Nr: 0607524	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  04-11 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

2.  Entitlement to service connection for right hip avascular 
necrosis.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1967 to May 1969.  Service in the Vietnam War and 
receipt of the Purple Heart Medal is indicated in the 
evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri. 

Issues not on appeal

In a September 2005 decision, the Board denied the veteran's 
claims of entitlement to service connection for a left hip 
disability, a bilateral knee disability and a rash of the 
lower and upper extremities.  The Board's decision is final.  
See 38 C.F.R. § 20.1100 (2005).

The veteran was denied entitlement to non service-connected 
pension benefits in a November 2005 rating decision.  To the 
Board's knowledge, the veteran has not disagreed with that 
decision and it is therefore not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service and his currently diagnosed degenerative joint 
disease of the lumbar spine.

2.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service and his currently diagnosed right hip avascular 
necrosis.


CONCLUSIONS OF LAW

1.  Degenerative arthritis of the lumbar spine was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Right hip avascular necrosis was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

2.  Entitlement to service connection for right hip avascular 
necrosis.

Because both issues on appeal involve the application of 
identical law to virtually identical facts, for the sake of 
brevity the Board will address them together.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000(VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claims in the February 2004 
SOC.  Specifically, February 2004 SOC detailed the 
evidentiary requirements for service connection claims 
pursuant to 38 C.F.R. § 3.303 (2005). 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter dated 
September 18, 2002, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, he was 
advised in the September 2002 VCAA letter that in order to 
prove his claims for service connection, he needed evidence 
of "a relationship between your current disability and an 
injury, disease or event in service."  The September 2002 
VCAA letter added that VA would make reasonable efforts to 
help him obtain such things as medical records, employment 
records, or records from other Federal agencies.  

Moreover, subsequent to the Board's September 2005 remand, 
the AMC sent the veteran an additional VCAA letter dated 
September 26, 2005.  The September 2005 VCAA letter detailed 
that VA would obtain all evidence kept by the VA and any 
other Federal agency, including records from VA outpatient 
clinics and the Social Security Administration.  He was also 
informed that VA would, on his behalf, make reasonable 
efforts to obtain relevant private medical records as long as 
he completed a release form for such.  

In both letters, the veteran was asked to complete and return 
VA Form 21-4142, Authorization and Consent to Release 
Information for the release of private records.  The 
September 2005 VCAA letter stressed to the veteran: "you 
must give us enough information about these records so that 
we can request them from the person or agency that has them.  
If the holder of the records declines to give us the records 
or asks for a fee to provide them, we'll notify you of the 
problem.  It's your responsibility to make sure that we 
receive all requested records that aren't in the possession 
of a Federal department or agency" [Emphasis in original].  
The veteran was also advised in the September 2005 VCAA 
letter that a medical examination was being scheduled for his 
claims and that he would be notified at a later time as to 
when and where to report.  [The examination was in fact 
completed in October 2005.]

Finally, the Board notes that the September 2002 VCAA letter 
specifically requested of the veteran: "Send the information 
describing additional evidence or the evidence itself."  
This request complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO. 

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Review of the 
record reveals that the veteran was provided with notice of 
the VCAA in September 2002, prior to the initial adjudication 
of his claims in December 2002.  The veteran was provided 
with additional VCAA notice through the September 2005 VCAA 
letter, and his claims were readjudicated in the December 
2005 SSOC, after he was provided with the opportunity to 
submit evidence and argument in support of his claims and to 
respond to the VA notice.  

In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date disability.  Because a 
service connection claim is comprised of five elements, the 
Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection.  In other words, any lack advisement as 
to those two elements is meaningless, because a disability 
rating and effective date were not assigned.  
The veteran's claim of entitlement to service connection was 
denied based on elements (2) and (3), current existence of a 
disability and relationship of such disability to the 
veteran's service.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to those two crucial elements.  

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159.


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  

In particular, the RO has obtained reports of VA medical 
treatment of the veteran and a statement from the veteran's 
private chiropractor.  Additionally, the veteran was provided 
a VA examination in December 2002.  The report of the medical 
examination reflects that the examiner recorded the veteran's 
past medical history, noted his current complaints, conducted 
an appropriate physical examination and rendered appropriate 
diagnoses and opinions.  Pursuant to the Board's September 
2005 remand, the veteran was again examined in October 2005.

Accordingly, the Board finds that VA has satisfied the 
notification and duty to assist provisions of the law and 
that no further actions pursuant to the VCAA need be 
undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  The 
veteran declined the option of a personal hearing on his 
March 2004 substantive appeal.

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2005).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2005); Cosman v. 
Principi, 
3 Vet. App. 303, 305 (1992).

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "The Secretary shall accept as 
sufficient proof of service-connection . . . satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions and hardships of such service . . . Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary."  See also 38 
C.F.R. § 3.304(d) (2005).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  In Kessel v. 
West, 13 Vet. App. 9 (1999), the Court affirmed that the 38 
U.S.C.A. § 1154(b) presumption only relates to the question 
of service incurrence; it does not relate to questions of 
whether the veteran has a current disability or whether there 
was a nexus between the in-service event and the current 
disability.

Analysis

With respect to Hickson element (1), medical evidence of a 
current disability, competent diagnoses of degenerative joint 
disease of the lumbar spine and right hip avascular necrosis 
are of record.  Accordingly, Hickson element (1) is satisfied 
as to both claims.

With respect to Hickson element (2), in-service incurrence of 
a disease or injury, there is evidence of a contusion to the 
lumbosacral area in May 1968.  Moreover, the veteran engaged 
in combat with the enemy.  His MOS was infantryman and his DD 
Form 214 reports receipt of the Purple Heart.  See 
38 U.S.C.A. § 1154(b).  Accordingly, Hickson element (2) has 
also been met.

The Board notes at this point that the one year statutory 
presumption for arthritis found in 38 C.F.R. § 3.309(a) is 
not for application, as degenerative changes in the lumbar 
spine were first evidenced decades after service, many years 
after the one-year presumptive period for service connection.  

Therefore, the heart of the analysis will focus on crucial 
Hickson element (3), medical nexus.  As detailed in the law 
and regulations section above, though the veteran has 
established combat status, he must still establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Libertine, Gregory and Kessel, all 
supra.  

The Board notes that with respect to Hickson element (3), the 
question presented, i.e. the relationship, if any, between 
the veteran's claimed disabilities and service, is 
essentially medical in nature.  The Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  For reasons expressed immediately below, the Board 
has concluded that the competent medical evidence of record 
indicates that there is no relationship between the veteran's 
degenerative joint disease of the lumbar spine and right hip 
avascular necrosis and service.

The Board remanded these two issues in September 2005 because 
competent medical nexus evidence was lacking.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).   As noted in the VCAA 
discussion above, as a result of the Board's remand a VA 
medical examination was completed in October 2005.

The October 2005 VA examiner reviewed the veteran's claims 
folder, noting the contusion to the lumbosacral area in May 
1968.  The examiner reviewed X-rays of the lumbar spine taken 
at that time of the veteran's injury, which were normal, as 
well as a subsequent treatment note in service, also dated in 
May 1968, which indicated the veteran was asymptomatic.  The 
examiner then conducted a physical examination of the 
veteran, and found with respect to the veteran's lumbar spine 
claim that: "it is less likely as not that the degenerative 
joint disease is related to the injury during service."  
With respect to the right hip claim, the October 2005 found 
that "it is less likely as not that avascular necrosis of 
the right hip is related to [the] lower lumbar spine 
condition or lumbar injury which occurred during service."

The Board realizes that the opinion of the October 2005 VA 
examiner is quite brief; however, the examiner's reasoning 
behind his negative nexus opinion, to the effect that the May 
1968 injury did not cause permanent damage to the veteran's 
lumbosacral spine, is evidenced in the beginning of the 
report.  The examiner pointed to the fact that the veteran 
was asymptomatic days after the back injury in May 1968, with 
no indication of any problems for decades thereafter.  

The October 2005 VA examiner's opinion that the May 1968 
injury was of little consequence in terms of chronic disease 
is also supported by the fact that the veteran did not seek 
treatment for lumbar spine and right hip complaints for 
decades after service.  A May 2002 letter from R.L.T., D.C., 
indicates that the veteran had been seeing him for low back 
and right hip complaints since 1996.  This is the first 
documented treatment for back and right hip problems since 
service, just shy of three decades after separation.  

The veteran's lack of complaints for almost 30 years after 
service supports the October 2005 VA examiner's opinion that 
the in-service back injury was not the cause of the veteran's 
current lumbar spine and right hip problems.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence].

There is no competent medical nexus evidence to the contrary.  
To the extent that the veteran himself believes that there is 
a medical nexus between his degenerative joint disease of the 
lumbar spine and right hip avascular necrosis and service, it 
is now well established that lay persons without medical 
training, such as the veteran, are not competent to comment 
on medical matters such as cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (2005) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
in support of the veteran's claims by him are not competent 
medical evidence and do not serve to establish a medical 
nexus.  

The Board does not doubt the veteran's sincerity in pursuing 
these claims.  However, his own opinions are outweighed by 
the competent medical evidence of record.  See Voerth v. 
West, 13 Vet. App. 117, 119 (1999) [unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus].  

The veteran was accorded ample opportunity to secure and 
present medical nexus evidence in his favor; he did not do 
so.  See 38 U.S.C.A. § 5107(a) [it is a claimant's 
responsibility to support a claim for VA benefits].

Accordingly, Hickson element (3) has not been met, and both 
of the veteran's claims fail on this basis alone.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claims of entitlement to service connection for 
degenerative joint disease of the lumbar spine and right hip 
avascular necrosis.  The benefits sought on appeal are 
accordingly denied.


ORDER

Entitlement to service connection for degenerative arthritis 
of the lumbar spine is denied.

Entitlement to service connection for right hip avascular 
necrosis is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


